        Case 1:21-cv-04818-VEC Document 41-1 Filed 06/08/21 Page 1 of 2




                                    Conservative Clergy of Color
                    Orte Highiand Oaks -10150 Highland Manor Drive, Suite 200«Tampa FL 33610
                                                (ph)813-512-6272


Hon. Valerie Capronl
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, New York 10007


        Re: Letter of Support ofJob Creators Network v. Office of The Commissioner ofBaseboli, et al,
        Case No. No. 21-cv-4818-VEC by Aubrey Shines, Chairman and Founding Member of the
        Conservative Clergy of Color.

                                                                                               June 8,2021

Dear Judge Caproni,


On behalf of my organization, the Conservative Clergy of Color, as well as the network of black pastors
across Georgia and the United States, I write in support ofthe Job Creators Network's lawsuit against
Major League Baseball. I humbly ask the Court to side with JCN and return the All-Star game to Atlanta
and its black small businesses and residents where it belongs.

The MLB's decision to move the All-Star game from Atlanta to Denver was based on racial lies about
Georgia’s election law. President Joe Blden and activist Stacey Abrams claimed the Election Integrity Act
is worse than Jim Grow an ahistorical insult to black Americans.The truth is that this law expands
access to the ballot box, while also taking common-sense steps to protect the sanctity of every legal
vote.                           ■     ■


However,In a move of reckless political retribution,the MLB took the All-Star game from Atlanta and In
doing so deprived local small businesses of more than SlOQ million worth of much-needed economic
activity. Many of these small businesses were counting on this economic infusion to help overcome the
historic losses associated with the Covid-19 pandemic.The MLB’s decision deprives them of the
opportunity to jump-start their post-pandemic business activity.

Many ofthese affected businesses are black-owned and located in black neighborhoods, providing
employment opportunities to black residents who often need them most.The MLB's decision to punish
these minority small businesses and residents who bear no responsibility for their state's political
decisions is un-Christian and a violation of their civil rights.

These black-owned small businesses include the likes of Darrell Anderson,the owner of a limousine
business in Atlanta, who highlights how the MLB’s decision will hurt his business and community.The
MLB's decision especially punishes those businesses that had invested in extra or special capacity in
anticipation ofthe additional economic activity associated with the game.
          Case 1:21-cv-04818-VEC Document 41-1 Filed 06/08/21 Page 2 of 2




The MLB's decision will also hurt Georgia small businesses, including black-owned ones, in the future, as
the state loses additional economic activity due ot other companies and conventions following the
MLB's immoral lead. Already, Will Smith's latest movie project has pulled filming from of the state
following the MLB decision, depriving the local movie industry - and the small businesses that serve it-
of economic opportunities.

Ironically, in its racial virtue-signaling relocation of the All-Star Game,the MLB has done extraordinary
harm to black Americans. According to government data. 52 percent of Atlanta’s population is black
versus just nine percent in Denver. Georgia has 7.5 times as many black-owned small businesses as
Colorado. In its effort to combat perceived racism, the MLB has punished one of the blackest major
cities in the country and rewarded one of the whitest.

The MLB must be held accountable for their egregious action that has significantly hurt Atlanta's black
community. Therefore, please consider ruling in favor of the Job Creators Network and return the All-
  ir game to Atlanta and Its black business owners and residents who deserve it.


p      ■ey.
                  1
«isl    A        Mnes     ——●
ChairmaA and Founding Member
Conservptive Clergy of Color
